Citation Nr: 0838542	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral flat feet with calluses.

2.  Entitlement to an evaluation in excess of 10 percent for 
a facial scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

In July 2008, the veteran submitted additional evidence 
including a VA treatment record in further support of his 
claim.  At the hearing, the veteran submitted a written 
waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304 (2008).  Therefore, 
the Board may properly consider such evidence in rendering 
its decision.

In addition, in June 2008, the veteran submitted a claim for 
entitlement to service connection for post-traumatic stress 
disorder.  This issue is referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  The veteran's bilateral flat foot disorder is manifested 
by subjective complaints of accentuated pain on use and 
swelling on use, with objective evidence of characteristic 
callosities.  The medical records do not show objective 
evidence of marked deformities, accentuated pain on 
manipulation and use, or indication of swelling on use.

2.  The veteran's facial scar is 3.5 centimeters (cm.) wide 
and is manifested by tenderness on palpation and pain.  There 
is no competent medical evidence of visible or palpable 
tissue loss, gross distortion or asymmetry of one feature or 
a paired set of features, or more than one characteristic of 
disfigurement of the head, face, or neck. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected bilateral flat feet have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2008). 

2.  The criteria for a rating in excess of 10 percent for a 
service-connected disfiguring facial scar have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2008).

3.  The criteria for a separate 10 percent evaluation for a 
painful facial scar have been met.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to initial adjudication of the veteran's claims, 
February 2006 and March 2006 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, prior 
to a June 2008 readjudication, a May 2008 letter notified the 
veteran that he must submit, or request that VA obtain, 
evidence of the worsening of his disabilities to include the 
effects on his employment and daily life, the specific 
requirements to obtain a higher rating under the applicable 
diagnostic codes, and notice of the different types of 
evidence available to demonstrate the above.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The veteran was also requested to provide any 
evidence in his possession that pertained to these claims.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.

The veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected bilateral flat 
feet and an increased disability rating in excess of 10 
percent for his service-connected facial scar.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a February 1997 rating decision, the RO granted service 
connection for bilateral flat feet and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
effective September 27, 1996.  By a November 2002 rating 
decision, the RO granted service connection for a facial scar 
and assigned a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, effective December 28, 2001.  In 
January 2006, the veteran filed the present claims for 
increased evaluations of his service-connected bilateral flat 
feet and facial scar.  In a May 2006 rating decision, the RO 
denied the veteran's claims.  In May 2006, the veteran filed 
a notice of disagreement, and in January 2007, he perfected 
his appeal.  

I.  Bilateral Flat Feet

The veteran's service-connected bilateral flat feet 
disability is assigned a 10 percent evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  The veteran contends 
that his service-connected bilateral flat foot disability 
causes pain, cramping, swelling, and calluses.  Consequently, 
he argues that a higher evaluation should be assigned.  

Under Diagnostic Code 5276, for acquired flatfoot, a 10 
percent rating is assigned where bilateral flatfoot is 
moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral.  For severe bilateral flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, a 30 percent 
rating is assigned.  For bilateral pronounced flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliance, a 50 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5276.

VA treatment records from January 2005 to December 2006 
reveal the veteran's complaints of painful elongated 
toenails, calluses, and foot pain.  In January 2005, the 
veteran reported that his orthotics were working well in 
keeping his calluses down.  Physical examination revealed the 
veteran's nails to be well trimmed.  Sensation was intact in 
all areas of the bilateral feet as tested by the Semmes-
Weinstein filament.  There was keratosis in the medial 
hallux, the dorsal fifth toes, and the plantar fifth 
metatarsal heads, bilaterally.  Pedal pulses were 1/4.  The 
veteran's skin was moist, warm, and intact.  The diagnoses 
were diabetes mellitus and tyloma times six.  A July 2005 
record notes that the veteran's orthotics were working well 
in keeping his calluses down.  The veteran reported that he 
was not wearing his orthotics all the time, and that he was 
having pain in the forefoot.  Physical examination revealed 
the veteran's nails to be well trimmed.  Sensation was intact 
in all areas of the feet, bilaterally, as tested by a Semmes-
Weinstein filament.  There was keratosis of the medial 
hallux, the dorsal fifth toes, and the plantar fifth 
metatarsal heads, bilaterally.  Pedal pulses were 1/4.  The 
skin was moist, warm, and intact.  The diagnoses were 
diabetes mellitus and tyloma times three.  A November 2005 
treatment note revealed the veteran's complaints of painful 
elongated nails that cause marked limitation in ambulation 
due to pain and pressure from shoe gear.  Physical 
examination revealed palpable dorsalis pedis (DP) and 
posterior tibial (PT) pulses, bilaterally.  The diagnoses 
were callus and diabetes.  A February 2006 treatment record 
reflects the veteran's complaints of painful elongated nails.  
Physical examination revealed palpable DP and PT pulses, 
bilaterally.  A Semmes-Weinstein monofilament was intact, 
bilaterally, to all points tested.  Vibratory and 
proprioception were intact, bilaterally.  Hyperkeratotic 
lesions were located on the fifth metacarpophalangeal joint, 
bilaterally, and on the hallux interphalangeal joint, 
bilaterally.  The diagnoses were callus and diabetes.  The VA 
physician recommended debridement of the calluses and 
prescribed Capsaicin cream and inserts for the veteran's 
shoes.  In August 2006, the veteran complained of painful 
elongated nails and painful calluses on both feet.  He noted 
that the pain was sharp and stabbing in the toes.  Physical 
examination revealed palpable DP and PT pulses, bilaterally.  
Capillary filling time was less than five seconds.  The 
toenails were thickened, elongated, and hard, with pain on 
palpation.  The veteran's epicritic sensation was diminished 
and there was pain on palpation of the metatarsal heads 1-5, 
bilaterally.  There were hyperkeratotic lesions of the fifth 
metacarpophalangeal joint, bilaterally.  The diagnoses were 
callus of the bilateral feet, neuropathy, onychomycosis, and 
diabetes.  The physician noted that the veteran was provided 
with diabetic shoes with soft inserts for neuropathic pain 
and his prescription for Capsaicin was increased to 0.075 
percent.  August 2006 and December 2006 treatment notes 
reveal the veteran's complaints of painful elongated nails.

In March 2006, the veteran underwent a VA examination.  He 
complained of pain on the top of his feet.  He noted that the 
pain was a 9 on a 1 to 10 scale.  He denied weakness and 
stiffness but complained of occasional swelling, 
fatigability, and lack of endurance.  He stated that standing 
and walking caused sharp pains, particularly in the calluses 
of his feet.  He indicated that treatment for his foot 
disorder included shoe inserts and ointment, but noted that 
these did not help.  He denied using a crutch, brace, or 
cane, and reported that a podiatrist trimmed his calluses 
once every three months.  Physical examination of the feet 
revealed no swelling and no deformity.  There was a hallux 
valgus deformity of both great toes, which deviates the right 
great toe laterally at 10 degrees and the left great toe 
laterally at 12 degrees.  The toenails were normal.  There 
was a circular callus pad of the fifth metacarpophalangeal 
joint on the right foot measuring 1 cm. in diameter, and a 
circular callus on the heel of the right foot measuring 2 cm. 
in diameter.  Both calluses were superficial and not deep, 
and did not interfere with function.  Also, neither of the 
calluses formed keloids.  The skin over the calluses was hard 
and the calluses were tender.  There was also tenderness in 
the feet, which was worse in the heels and the front pads.  
There was mild pes planus and moderate peripheral neuropathy 
of both feet and toes to the mid calves.  The VA examiner 
noted that the peripheral neuropathy was due to the veteran's 
diabetes, and was not related to his foot problems.  There 
were also circular calluses on the left footpad at the fifth 
metacarpophalangeal joint which were 1 cm. in diameter and at 
the heel which were 2 cm. in diameter.  The calluses were 
tender, superficial, not deep, and did not interfere with 
function.  They did not form keloids.  The skin over the 
calluses on the left foot was rough.  There was normal 
strength of the bilateral lower extremities, and there was 
decreased hair growth.  Pulses, reflexes, and warmth were 
normal.  X-rays of the feet revealed spurring of the 
metacarpophalangeal joints of both great toes and spurring at 
the distal interphalangeal joint of the left big toe.  The 
impression was early degenerative changes.  The diagnoses 
were mild degenerative joint disease changes of the first 
metacarpophalangeal joint of both feet, mild pes planus, and 
hallux valgus deformities of both great toes at the 
metacarpophalangeal joints.

In January 2008, the veteran underwent another VA 
examination.  The report noted the veteran's complaints of 
bilateral foot pain over each foot and at the back of the 
heels, swelling of the feet, stiffness of the feet, and lack 
of endurance.  He noted that standing and walking made his 
foot pain worse.  He reported that he was able to stand for 
15 to 30 minutes, and that he was unable to walk more than a 
few yards.  He also indicated that he used orthotic inserts 
in his shoes.  Physical examination revealed no evidence of 
painful motion, swelling, tenderness, instability, or 
weakness.  There was evidence of abnormal weight bearing, as 
shown by an unusual shoe pattern.  There was no skin or 
vascular foot abnormality and no evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  Weight bearing 
and non-weight bearing Achilles alignments were normal.  
There was no mid-foot malalignment and no pronation.  An arch 
was present on non-weight bearing, but not on weight bearing.  
There was no pain on manipulation.  Left and right heel 
valgus was 0 degrees.  The location of the weight bearing 
line was over the great toe.  There was no muscle atrophy of 
the feet.  The veteran's gait was slow and deliberate, but 
essentially normal.  X-rays of the veteran's feet revealed 
degenerative changes involving the bilateral first 
metatarsophalangeal joints.  The longitudinal arches of the 
bilateral feet were noted to be well maintained.  The VA 
examiner diagnosed mild degenerative bilateral first 
metatarsophalangeal joints and noted that there was no 
radiographical or objective evidence of flat feet and there 
were no calluses on examination.  The VA examiner further 
stated that the veteran's bilateral foot disability had no 
effects on recreation, traveling, feeding, bathing, dressing, 
toileting, grooming, or driving; mild effects on his chores, 
shopping, and exercise; and a moderate effect on sports.

A July 2008 VA treatment record revealed the veteran's 
complaints of sharp shooting pain in his feet and painful 
calluses.  He noted that the pain was greatest at night, and 
that he had difficulty ambulating.  Physical examination 
revealed palpable DP and PT pulses, bilaterally, full 
epicritic sensation, bilaterally, and positive hair growth on 
both feet.  The veteran had hyperkeratotic lesions of the 
sub-fifth metacarpophalangeal joints, bilaterally, as well as 
pain on palpation of the digits.  The diagnoses were diabetes 
with neuropathy, hyperkeratotic lesions, and metatarsalgia.  
The VA physician prescribed Ultram and administered a mixture 
of marcaine plain and dexamethasone phosphate to the fifth 
metatarsal phalangeal joints, bilaterally.

At a July 2008 hearing before the Board, the veteran 
testified that he had pain in his feet.  Specifically, he 
noted that he had pain in the arches of his feet and on the 
bottom and the side of his feet where the calluses are 
located.  He reported swelling, cramping, throbbing of the 
feet, and difficulty walking.  He stated that his feet 
progressively swelled throughout the day, and that they ached 
at night.  He also indicated that his toes cramped and that 
he had calluses on his big toe, on the sides of both of his 
feet, on his little toes, and on the bottom of both feet.  He 
testified that he had his calluses shaved every month and 
that he wore prescribed footpads and special shoes and socks 
to support his feet.  He stated that he could walk only 3 to 
4 feet before having to stop due to sharp pain in his feet.  
The veteran also reported that he was retired.

In light of the above evidence, the Board concludes that a 
rating in excess of 10 percent evaluation is not warranted 
for the veteran's service-connected bilateral flat feet.  
There is objective medical evidence of "characteristic 
callosities."  However, there is no objective evidence of 
marked deformity such as pronation or abduction, or pain on 
manipulation.  Although, the veteran reported accentuated 
pain on use and swelling of the feet after use throughout the 
day, this has not been shown by the objective evidence of 
record as required for a 30 percent evaluation.  Accordingly, 
the Board finds that the overall picture of the 
symptomatology of the veteran's bilateral flat feet does not 
support a rating in excess of 10 percent evaluation under the 
pertinent rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  

The Board has considered the impact of DeLuca v. Brown, 8 
Vet. App. 202 (1995), with regard to the veteran's bilateral 
flat feet.  The Court of Appeals for Veterans Claims (Court) 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2008).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 
5276 is not based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  

The Board has also considered other diagnostic codes 
pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, there is no evidence that the 
veteran has weak foot, claw foot, anterior metatarsalgia, 
hallux rigidus, hammertoe, or malunion or nonunion of the 
metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 
5281, 5282, and 5283 are not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5277-83 (2008).  Although the 
evidence of record reveals a diagnosis of hallux valgus, 
there is no evidence that the veteran's hallux valgus is 
equivalent to amputation of the great toe or that the veteran 
has undergone an operation with resection of the metatarsal 
head for his hallux valgus.  Accordingly, an evaluation under 
Diagnostic Code 5280 is not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2008).

The preponderance of the evidence is against assignment of an 
evaluation greater than 10 percent for the veteran's service-
connected bilateral flat feet.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Facial Scar

The veteran's service-connected facial scar is evaluated 
pursuant to Diagnostic Code 7800, for disfigurement of the 
head, face, or neck.  

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are:  scar five or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 
square cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 square cm.).  Id. at Note 
(1).

The veteran was afforded a VA scars examination in January 
2008.  The veteran complained of an itchy painful facial 
scar, and reported that it feels numb after scratching it.  
He noted that he uses non-prescription cream and lotion on 
the scar daily.  Physical examination revealed a scar located 
on the left chin laterally which was 3.5 cm. wide and 6.8 cm. 
long.  The scar was tender to palpation, but there was no 
adherence to underlying tissue.  The VA examiner noted that 
the scar did not result in limitation of motion or loss of 
function.  There was no underlying soft tissue damage, no 
skin ulceration or breakdown over the scar, and no underlying 
tissue loss.  The scar was not elevated or depressed, and the 
examiner found there was no disfigurement of the head, face, 
or neck.  The scar was the same color as the normal skin, and 
the texture over the scarred area was normal.  There was no 
induration or inflexibility of the scar.  The diagnosis was 
well-healed laceration scar in the beard area of the left 
chin.

At a July 2008 Board hearing, the veteran testified that he 
had difficulty shaving and he was embarrassed of how he looks 
as a result of his scar.  He also noted numbness, pain, and 
itchiness at the scar site.  He reported that shaving 
irritated his skin and caused peeling, and that he also had 
tightness in that area.  He stated that he had pain in the 
scar when he moved is mouth. 

The Board finds that the evidence of record does not support 
an evaluation in excess of 10 percent for the veteran's 
facial scar under Diagnostic Code 7800.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  There is no medical evidence of 
visible or palpable tissue loss, gross distortion or 
asymmetry of one feature or a paired set of features, or at 
least two characteristics of disfigurement.  Although the 
evidence shows that the veteran has one requisite 
characteristic of disfigurement, there is no evidence that he 
has at least two characteristics of disfigurement.  
Specifically, the January 2008 VA examiner found that the 
veteran's scar was 3.5 cm. wide.  As Diagnostic Code 7800 
requires the scar to be at least 0.6 cm. wide at its widest 
part, the veteran's scar meets this characteristic of 
disfigurement.  However, the evidence of record does not 
indicate that the veteran has any other of the requisite 
characteristics of disfigurement.  The January 2008 VA 
examiner reported that the scar was not adherent to 
underlying tissue, was the same color as the veteran's normal 
skin, was a normal texture, that there was no underlying 
tissue loss or damage, that there was no induration or 
inflexibility of the scar, and the scar was not elevated or 
depressed.  The scar is only 6.8 cm. in length, not 5 or more 
inches.  Accordingly, an evaluation in excess of 10 percent 
for the veteran's facial scar is not warranted under 
Diagnostic Code 7800.

Consideration has also been given as to whether a separate 
evaluation is warranted for the veteran's facial scar under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805.  See Schafrath, 1 Vet. App. at 
595; see also 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2008).  However, as there is no evidence that the veteran's 
facial scar was deep or caused limited motion; measured 144 
square inches or more; was unstable; or caused limited 
function, Diagnostic Codes 7801, 7802, 7803, and 7805 are not 
for application.  Id.  However, the January 2008 VA 
examination report shows that the veteran's facial scar was 
tender.  In addition, at the January 2008 VA examination and 
during his July 2008 Board hearing, the veteran reported that 
his scar was painful.  Accordingly, a separate 10 percent 
evaluation for scar, painful on examination, under Diagnostic 
Code 7804 is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7804; see Esteban v. Brown, 6 Vet. App. 259 (1994); see also 
Brady v. Brown, 4 Vet. App. 203 (1993).  The veteran's 
symptomatology for his facial scar is distinct and separate.  
As a consequence, his service-connected facial scar that is 
rated under disfigurement, must be rated separately rated 
from his service-connected facial scar rated under pain.  

Accordingly, the Board concludes that a separate 10 percent 
evaluation is warranted for the veteran's painful facial 
scar.  However, the preponderance of the evidence is against 
assignment of an evaluation greater than 10 percent for the 
veteran's service-connected facial scar under Diagnostic Code 
7800.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

III.  Other Considerations

The Board has also considered the issue of whether the 
schedular evaluations in this case for the disorders on 
appeal are inadequate, thus requiring that the RO refer the 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluations in 
this case are adequate.  An evaluation in excess of 10 
percent is provided for certain manifestations of the 
veteran's service-connected bilateral flat feet and for 
certain manifestations of his service-connected facial scar.  
However, the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture.  The 
veteran has not required hospitalization.  In the absence of 
any additional factors, the RO's failure to consider referral 
of this issue for consideration of an extraschedular rating 
or failure to document its consideration did not prejudice 
the veteran.

In addition, there is no evidence of record that would 
warrant an increased evaluation for bilateral flat feet or a 
facial scar, other than that assigned herein, at any time 
during the period pertinent to this appeal.  38 U.S.C.A. 5110 
(West 2002); see also Hart, 21 Vet. App. 505.




ORDER

An evaluation in excess of 10 percent for bilateral flat feet 
is denied.

An evaluation in excess of 10 percent for a disfiguring 
facial scar is denied.

A separate 10 percent evaluation for a painful facial scar is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


